Exhibit 10.1

SHARE EXCHANGE AGREEMENT
THIS SHARE EXCHANGE AGREEMENT is made effective the 13th day of October, 2016.
BETWEEN:
HEALTH ADVANCE INC., a corporation existing under the laws of the State of
Wyoming (hereinafter referred to as “Health Advance” or the “Purchaser”)
- and -
HANTIAN LABS LIMITED. a corporation existing under the laws of the United
Kingdom (hereinafter referred to as “HANTIAN” or the “Company”)
-and-
The shareholders of Hantian listed in the attached Schedule “A” (which
shareholders, together with any persons that become shareholders of Hantian
prior to Closing, hereinafter collectively referred to as, the “Shareholders”,
and individually as, a “Shareholder”)
 
RECITALS:
(I)
WHEREAS on the terms and subject to the conditions herein set forth, the
Purchaser desires to purchase from the Shareholders all of the issued and
outstanding common shares of HANTIAN outstanding as at the date of this
Agreement together with all common shares of HANTIAN issued to any Shareholders
prior to Closing (the “Purchased Shares”), and the Shareholders desire to sell
the Purchased Shares to the Purchaser;
(II)
WHEREAS, the Parties have executed a Letter of Intent dated as of September 27,
2016, providing the general commercial terms and conditions for the transaction
contemplated herein (the “Letter of Intent” or “Term Sheet”); and
(III)
WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
of the Company (the “Shares”); the Company conducts the operations of selling
nutraceuticals (the “Business”);
(IV)
WHEREAS, the Purchaser is a company with its shares listed on the OTC Pinks with
the ticker symbol “HADV”;
(V)
WHEREAS, with the Purchase Price as considerations, the Purchaser desires to
acquire all of the shares of the Company (the “Shares”) in accordance with and
subject to the terms and conditions of this Agreement (the “Transaction”).
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the respective covenants and agreements herein contained, the parties hereto
covenant and agree as follows:
 

 
ARTICLE I INTERPRETATION
1.01 Definitions
In this Agreement, unless otherwise defined, capitalized words and terms will
have the following meanings:
(a)  “Agreement” means this share exchange agreement as the same may be
supplemented or amended from time to time;  
(b)  “Alternative Transaction” means any of the following (other than the
transactions contemplated by this Agreement): (a) any merger, amalgamation,
arrangement, share exchange, take-over bid, tender offer, recapitalization,
consolidation or other business combination directly or indirectly involving
HANTIAN or the HANTIAN Subsidiaries or the Purchaser, or any analogous
transaction whereby HANTIAN or the HANTIAN Subsidiaries becomes directly or
indirectly publicly listed (b) any acquisition of all or substantially all of
the assets of HANTIAN or the HANTIAN Subsidiaries or the Purchaser (or any
lease, long- term supply agreement, exchange, mortgage, pledge or other
arrangement having a similar economic effect), (c) any acquisition of beneficial
ownership of 20% or more of HANTIAN’s common shares or Common Shares in a single
transaction or a series of related transactions, (d) any acquisition by HANTIAN
or the HANTIAN Subsidiaries or the Purchaser of any assets or capital stock of
another person (other than acquisitions of capital stock or assets of any other
person that are not, individually or in the aggregate, material to HANTIAN or
the HANTIAN Subsidiaries or the Purchaser, or (e) any bona fide proposal to, or
public announcement of an intention to, do any of the foregoing on or before the
Termination Date;
(c) “Books and Records” means all technical, business and financial records,
financial books and records of account, books, data, reports, files, lists,
drawings, plans, logs, briefs, customer and supplier lists, deeds, certificates,
contracts, surveys, title opinions or any other documentation and information in
any form whatsoever (including written, printed, electronic or computer printout
form) relating to a corporation and its business;
(d)  “Business Day” means a day which is not a Saturday, Sunday or a statutory
holiday in the United States;  
(e)  “Business-Related IP” means, collectively, all IP of or pertaining to or
used in connection with the business of HANTIAN including all Owned IP
(including Registered IP), In-Licensed IP and Customer Data;  
(f)  “Closing” means the completion of the Transaction in accordance with the
terms and conditions of this Agreement;  
(g)  “Closing Date” means the date of Closing, which will be the next Business
Day following the satisfaction or waiver of all conditions to the obligations of
the parties to consummate the Transaction (other than conditions that are
satisfied with respect to actions the respective parties will take at the
Closing itself), or such other date as the parties may mutually determine;  
(h)  “Common Shares” means common shares in the capital of the Purchaser;  
 
-2-

 
(i)  “Contracts” (individually, a “Contract”) means all written or oral
outstanding contracts and agreements, leases (including the real property
leases), third-party licenses, insurance policies, deeds, indentures,
instruments, entitlements, commitments, undertakings and orders made by or to
which a party is bound or under which a party has, or will have, any rights or
obligations and includes rights to use, franchises, license and sub-licenses
agreements and agreements for the purchase and sale of assets or shares;  
(j)  “Corporate Records” means the corporate records of a corporation, including
(i) its notice of articles, articles, by-laws or other constating documents, any
unanimous shareholders agreement and any amendments thereto; (ii) all minutes of
meetings and resolutions of shareholders, directors and any committee thereof;
(iii) the share certificate books, register of shareholders, register of
transfers and registers of directors and officers; and (iv) all accounting
records;  
(k)  “OTC” means the over the counter if applicable;  
 (l) “Customer Data” means any information, data or materials received by or on
behalf of the HANTIAN from its end users in connection with the use of the
products, services and technologies offered by HANTIAN;
(m)  “Securites Transfer Agreement” has the meaning set forth in Section 2.02 if
applicable;  
(n)  “Disclosure Document” means a listing statement, filing statement,
information circular or other similar document, as the case may be, in any case
prepared in accordance with the policies of the OTC in connection with the
Transaction contemplated herein (including Policy 8 – “Fundamental Changes”);  
(o)  “Disclosure Letter” means a letter of even date with this Agreement from
the Shareholders and HANTIAN to the Purchaser that is described as the
‘Disclosure Letter’;  
(p)  “Disclosed” means, in the case of the Shareholders and HANTIAN, fairly
disclosed (with sufficient details to identify the nature and scope of the
matter disclosed) in the Disclosure Letter, and, in the case of the Purchaser,
fairly disclosed in writing to HANTIAN (for itself and for the benefit of the
Shareholders) prior to the date of this Agreement (with sufficient details to
identify the nature and scope of the matter disclosed);  
(q)  “Environmental Laws” means all applicable federal, provincial, state, local
and foreign laws imposing liability or standards of conduct for or relating to
the regulation of activities, materials, substances or wastes in connection with
or for the protection of human health, safety, the environment or natural
resources (including ambient air, surface water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation);  
 
-3-

 
(r)  “Environmental Liabilities” means, with respect to any person, all
liabilities, obligations, responsibilities, remedial and removal costs,
investigation costs, capital costs, operation and maintenance costs, losses,
damages, punitive damages, property damages, consequential damages, treble
damages, costs and expenses, fines, penalties and sanctions incurred as a result
of or related to any claim, suit, action, administrative order, investigation,
proceeding or demand by any person, whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
relating to any environmental matter arising under or related to any
Environmental Laws, Environmental Permits, or in connection with any Release or
threatened Release or presence of a Hazardous Substance whether on, at, in,
under, from, or about or in the vicinity of any real or personal property;  
(s)  “Environmental Permits” means all permits, licenses, written
authorizations, certificates, approvals, program participation requirements,
sign-offs or registrations required by or available with or from any
Governmental Authority under any Environmental Laws;  
(t)  “Escrow Agent” means any escrow agent as may be agreed to by the Purchaser
and the Shareholders, each acting reasonably;  
(u)  “Exemptions” has the meaning set forth in Section 2.06(a);  
 (v)  “Governmental Authority” means any (a) multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, court, tribunal, commission, board or agency, domestic or
foreign, or (b) regulatory authority, including any securities commission,
gaming commission or stock exchange;  
(w)  “Hazardous Substances” means any pollutant, contaminant, waste or chemical,
or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
or deleterious substance, waste or material, including petroleum,
polychlorinated biphenyls, asbestos and urea-formaldehyde insulation, and any
other material or contaminant regulated or defined pursuant to, or that could
result in liability under, any Environmental Law;  
(x)  “In-Licensed IP” means all IP that is licensed to HANTIAN;  
(y) “IP” means any and all intellectual property or proprietary rights arising
at law or in equity, including, without limitation, (i) patents, all patent
rights and all patent rights and all applications therefor and all reissues,
re-examinations, continuations, continuations- in-part, divisions, and patent
term extensions thereof, (ii) inventions (whether patentable or not),
discoveries, improvements, concepts, innovations and industrial models, (iii)
registered and unregistered copyrights, copyright registrations and
applications, mask works and mask work registrations and applications therefor,
author’s rights and works of authorship, (iv) URLs, web sites, web pages and any
part thereof, (v) technical information, know-how, trade secrets, drawings,
designs, design protocols, specifications, proprietary data, customer lists,
databases, proprietary and manufacturing processes, technology, formulae, and
algorithms, (vi) trade names, trade dress, trademarks, domain names, service
marks, logos, business names, and registrations and applications therefor, (g)
industrial designs or design patents, whether or not patentable or registrable,
patented or registered or the subject of applications for registration or patent
or registration and all rights of priority, applications, continuations,
continuations-in-part, divisions, re- examinations, reissues and other
derivative applications and patents therefor, (h) licenses, contacts and
agreements otherwise relating to the IP, and (i) the goodwill symbolized or
represented by the foregoing;
 
-4-

 
(z) “HANTIAN Assets” means the assets of HANTIAN as shown in the HANTIAN
Financial Statements;
(aa) “HANTIAN Financial Statements” has the meaning set forth in Section
5.03(k);
(bb) “HANTIAN Material Contracts” has the meaning set forth in Section 5.03(p);
(cc) “HANTIAN Shareholder Consent Agreement” means the consent agreement to be
entered into between the Purchaser and each New HANTIAN Shareholder by the Time
of Closing, substantially in the form attached hereto as Schedule “B” if
applicable;
(dd) “HANTIAN Shareholders’ Agreement” means the Shareholders’ Agreement if
applicable;
(ee) “HANTIAN Subsidiaries” means JT Hantian LLC;
(ff) “laws” means all statutes, codes, ordinances, decrees, rules, regulations,
municipal by- laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards, or
any provisions of the foregoing, including general principles of common and
civil law and equity, binding on or affecting the person referred to in the
context in which such word is used; and “law” means any one of them;
(gg) “License Agreements” has the meaning set out in Section 5.03(ee);
(hh) “Material Adverse Effect” means (i) any change, effect, fact, circumstance
or event which, individually or when taken together with any other changes,
effects, facts, circumstances or events, could reasonably be expected to be
materially adverse to the assets, liabilities, condition (financial or
otherwise), business, properties or results of operation of the Purchaser or
HANTIAN, as applicable, or (ii) a material impairment of or delay in the ability
of the parties (or any one of them) to perform their obligations hereunder or
consummate the Transaction;
(ii) “Material Contract” means any Contract to which a person is a party and
which is material to such person, including any Contract: (i) the termination of
which would have a Material Adverse Effect on such person; (ii) any contract
which would result in payments to or from such person or its subsidiaries (if
any) in excess of $25,000, whether payable in one payment or in successive
payments; (iii) any agreement or commitment relating to the borrowing of money
or to capital expenditures; and (iv) any agreement or commitment not entered
into in the ordinary course of business;
(jj) “material fact” will have the meaning ascribed to it in the Securities Act;
(kk) “misrepresentation” will have the meaning ascribed to it in the Securities
Act;
(ll) “New HANTIAN Shareholders” has the meaning set forth in Section 2.03; (pp)
“Owned IP” means all IP legally and beneficially owned by HANTIAN, including
Registered IP, but excludes In-Licensed IP;
(mm) “person” includes an individual, sole proprietorship, partnership, limited
partnership, unincorporated association or organization, unincorporated
syndicate, body corporate, trust, trustee, executor, administrator, legal
representative of the Crown or any agency or instrumentality thereof;
 
-5-

 
(nn) “Payment Shares” has the meaning set forth in Section 2.04;
(oo) “Public Record” means the information relating to the Purchaser contained
in all press releases, material change reports, financial statements and related
management’s discussion and analysis, information circulars and all other
documents of the Purchaser which have been filed publicly; 
(pp) “Purchased Shares” has the meaning set forth in the recitals to this
Agreement;
(qq) “Purchaser Financial Statements” has the meaning set forth in Section
5.01(k);
(rr) “Registered IP” means all IP that is registered or the subject of an
application for registration or registration procedures in the name of HANTIAN,
its affiliates and subsidiaries with any government, regulatory body or third
person;
(ss) “Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of a Hazardous Substance in the indoor or outdoor
environment, including the movement of a Hazardous Substance through or in the
air, soil, surface water, ground water or property;
(tt) “Securities Laws” means the securities legislation having application, the
regulations and rules thereunder and all administrative policy statements,
instruments, blanket orders, notices, directions and rulings issued or adopted
by the applicable securities regulatory authority, all as amended;
(uu) “Shareholders” and “Shareholder” have the respective meanings set forth in
the recitals to this Agreement;
(vv)  “Shareholders’ Approval” means approval of the Transaction by shareholders
of the Purchaser;   
(ww) “Termination Date” means January 6, 2017, or such later date as may be
agreed in writing between the Purchaser and HANTIAN;
(xx) “Time of Closing” or “Closing Time” means 10:00 a.m. (Toronto time) on the
Closing Date, or such other time as the parties may mutually determine; and
(yy) “Transaction” means the purchase and sale of the Purchased Shares in
accordance with the terms of this Agreement.
1.02 Currency
All sums of money which are referred to in this Agreement are expressed in
lawful money of United States unless otherwise specified.
 
-6-

 
1.03 Interpretation Not Affected by Headings, etc.
The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, Section or a Schedule
or Exhibit refers to the specified Article or Section of, or Schedule or Exhibit
to this Agreement.
1.04 Number, etc.
Unless the subject matter or context requires the contrary, words importing the
singular number only will include the plural and vice versa; words importing the
use of any gender will include all genders and words importing persons will
include natural persons, firms, trusts, partnerships and corporations.
1.05 Date for Any Action
In the event that any date on which any action is required or permitted to be
taken hereunder by any person is not a Business Day, such action will be
required to be taken on the next succeeding day which is a Business Day.
1.06 Statutory References
Any reference in this Agreement to a statute includes all regulations and rules
made thereunder, all amendments to such statute in force from time to time and
any statute, regulation or rule that supplements or supersedes such statute,
regulation or rule.
1.07 Accounting Principles
Wherever in this Agreement reference is made to generally accepted accounting
principles, such reference will be deemed to be the International Financial
Reporting Standards or the US generally accepted accounting principles, as
applicable, approved by the International Accounting Standards Board, as the
case may be, or any successor thereto, applicable as at the date on which a
calculation is made or required to be made in accordance with generally accepted
accounting principles.
1.08 Knowledge
(a)  Any reference herein to “the knowledge of the Purchaser” (or similar
expressions) will be deemed to mean the actual knowledge of Jordan Starkman, the
Chief Executive Officer and Chief Financial Officer of the Purchaser, together
with the knowledge such person would have had if they had conducted a diligent
inquiry into the relevant subject matter.  
(b)  Any reference herein to “the knowledge of HANTIAN” (or similar expressions)
will be deemed to mean the actual knowledge of Christian Diesveld, the President
of HANTIAN, together with the knowledge such person would have had if they had
conducted a diligent inquiry into the relevant subject matter.  
 
-7-

 
ARTICLE II 
PURCHASE AND SALE OF PURCHASED SHARES  
2.01 Purchase and Sale
Subject to the terms and conditions hereof, each of the Shareholders covenants
and agrees to sell, assign and transfer to the Purchaser and the Purchaser
covenants and agrees to purchase from such Shareholder, the number of Purchased
Shares which are beneficially owned by such Shareholder at the Time of Closing.
As of the date of this Agreement, the number of Purchased Shares which are owned
by each Shareholder is the number set forth opposite the name of such
Shareholder as set out in Schedule “A” attached hereto.
2.02 Securities Transfer Agreement
The parties acknowledge and agree that Rejean Marchildon (a Shareholder) will
enter into a Securities Transfer Agreement Agreement with Makmo Trading Corp.
pursuant to which the parties have agreed that immediately prior to Closing
Rejean Marchildon will acquire the promissory note in the amount of $59,135.00
owing to Makmo Trading Corp. from Health Advance.
2.03 New HANTIAN Shareholders
The parties acknowledge and agree that, prior to Closing, HANTIAN may, subject
to receiving the prior written consent of the Purchaser and each of the current
HANTIAN Shareholders, enter into transactions pursuant to which HANTIAN will
issue additional common shares to new shareholders (“New HANTIAN Shareholders”).
2.04 Purchase Price
In consideration for the acquisition of the Purchased Shares, the Purchaser will
issue from treasury to the Shareholder’s of HANTIAN at the Time of Closing,
15,000,000 Common Shares (collectively, the “Payment Shares”) representing 1.5
shares of Health Advance for each Purchased Share of HANTIAN. The Payment Shares
are being issued at a deemed value of $0.30 per Payment Share.
2.05 Tax Election
Notwithstanding anything contained in this Agreement, the Purchaser does not
assume and will not be liable for any taxes under the Tax Act or any other
amount whatsoever which may be or become payable by Shareholders including,
without limiting the generality of the foregoing, any taxes resulting from or
arising as a consequence of the sale by Shareholders to the Purchaser of the
Purchased Shares herein contemplated.
2.06 Restrictions on Resale
Each of the Shareholders acknowledges and agrees as follows:
(a) the transfer of the Purchased Shares and the issuance of the Payment Shares,
in exchange therefor, will be made pursuant to appropriate exemptions (the
“Exemptions”) from the formal takeover bid and registration and prospectus (or
equivalent) requirements of the Securities Laws;
 
-8-

 
(b)  if applicable, as a consequence of acquiring the Payment Shares, pursuant
to the Exemptions:
(i)  the Shareholder will be restricted from using certain of the civil remedies
available under the Securities Laws;  
(ii)  the Shareholder may not receive information that might otherwise be
required to be provided to the Shareholder, and the Purchaser is relieved from
certain obligations that would otherwise apply under Securities Laws if the
Exemptions were not being relied upon by the Purchaser;  
(iii)  no securities commission, stock exchange or similar regulatory authority
has reviewed or passed on the merits of an investment in the Payment Shares;  
(iv)  there is no government or other insurance covering the Payment Shares; and
 
(v)  an investment in the Payment Shares is speculative and of high risk;  
(c)  if applicable, the certificates representing the Payment Shares will bear
such legends as required by Securities Laws and it is the responsibility of the
Shareholder to find out what those restrictions are and to comply with them
before selling the Payment Shares; and  
(d)  the Shareholder is knowledgeable of, or has been independently advised as
to, the applicable laws of that jurisdiction which apply to the sale of the
Payment Shares and the issuance of the Payment Shares, and which may impose
restrictions on the resale of such Payment Shares in that jurisdiction and it is
the responsibility of the Shareholder to find out what those resale restrictions
are, and to comply with them before selling the Payment Shares.  
2.07 Right of First Refusal
Each of the Shareholders acknowledges and agrees as follows:
(a)  for a period of one year following the Closing Date, the Shareholder shall
not transfer any of its Payment Shares unless the Shareholder (the “Offeror”)
first offers by notice in writing (the “RFR Offer”) to the Purchaser the prior
right to purchase such Payment Shares from the Offeror;  
(b)  the RFR Offer must set forth:  
(i)  the number of Payment Shares that the Offeror desires to sell (the “Offered
 Shares”);  
(ii)  the price, in lawful money of the United States, for the Offered Shares;  
(iii)  the terms and conditions of the sale; and  
 
-9-

 
(iv)  that the RFR Offer is open for acceptance for a period of 30 days after
receipt of such RFR Offer by the Purchaser and request that the Purchaser state
in writing whether it is willing to purchase all (but not less than all) of the
Offered Shares;  
(c) if the Offeror does not receive from the Purchaser within the 30 day notice
period provided in §2.07(b)(iv) above written notice of acceptance of the RFR
Offer to purchase the Offered Shares, then the Offeror may thereafter, for a
period of 90 days after the expiration of the period for acceptance by the
Purchaser, sell, transfer or otherwise dispose of all, but not less than all, of
the Offered Shares to any other person provided that:
(i)  the Offeror shall sell the Offered Shares for cash at closing, free and
clear of encumbrances, and on terms which are not less favourable to the Offeror
than those specified in the RFR Offer; and  
(ii)  if the Offeror has not transferred the Offered Shares within the 90-day
period, then the provisions of this §2.07 shall again become applicable to the
Offered Shares;  
(d) if the Offeror receives from the Purchaser, within the 30 day notice period
provided in §2.07(b)(iv) above, written notice of acceptance of the RFR Offer to
purchase the Offered Shares, a binding contract of purchase and sale between the
Offeror and the Purchaser shall be deemed to come into existence on the date of
receipt of such written notice by the Offeror on the terms set out in this
Agreement and the RFR Offer, and the Purchaser will pay the purchase price (in
each case the “Purchase Price”) for the Offered Shares within 14 days thereafter
on the terms contained in the RFR Offer and the Offeror shall be bound to
transfer the Offered Shares to the Purchaser upon receipt of payment of the
Purchase Price; provided that if the Purchaser accepts the RFR Offer and fails
to pay the Purchase Price for the Offered Shares on or before the 14th day (in
each case the “Final Closing Date”), then the Purchaser shall thereafter be
indebted to the Offeror for the full amount of the Purchase Price and the
Purchase Price will bear interest at the rate of 18% per annum, both before and
after each of maturity, default and judgment, from the Final Closing Date until
paid in full; and for greater certainty, any payments made by the Purchaser
after the Final Closing Date will be applied first to accrued and unpaid
interest and, after all accrued interest has been paid, to the Purchase Price.
2.08 Finder’s Fee Shares
The Purchaser will issue from treasury to Paul LaMarche at the Time of Closing
1,050,000 Common Shares in satisfaction of the finders fee due by the Company in
respect of the transaction.
2.09 Termination of Shareholders’ Agreement and Release of Claims
HANTIAN and the Shareholders agree that, subject to Closing, any HANTIAN
Shareholders’ Agreement’s are hereby terminated effective at the Time of Closing
and, subject to Closing, each of the Shareholders hereby releases and forever
discharges HANTIAN, its subsidiaries and their respective directors, officers,
employees, representatives and advisors from and against any and all claims,
actions, obligations, and damages whatsoever which the Shareholder may have
against any of them relating to the Shareholders’ Agreement and any
shareholders’ loans from the Shareholder to HANTIAN up to the Time of Closing.
This release will be operative from and after Closing and shall be effective
without the delivery of any further release or other documents by the
Shareholder.
 
-10-

 
2.10 Financing
The parties acknowledge and agree that HANTIAN shall undertake to raise a
minimum financing of $250,000 for the marketing of Hantian’s product line.
2.11 Additional Share Issuance
The parties acknowledge that Christian Diesveld shall be entitled to sell
ordinary shares in the Company at any time prior to the Time of Closing and the
HANTIAN Shareholders hereby waive any rights of pre-emption under the Company's
articles of association or otherwise in respect of the transfer of such shares.
It shall be a condition of any such transfer that any transferee shall adhere to
and agree to be bound by the terms of this Agreement as if it were a current
Hantian Shareholder.  Following any such transfer in compliance with this
section Christian Diesveld shall be released of any obligation under this
Agreement in respect of the sale of any shares transferred. Any restrictions
under this Agreement on the transfer of the Purchased Shares shall be read
subject to the rights granted to Christian Diesveld pursuant to this section.
Notwithstanding section 9.03 of this Agreement (Confidentiality), Christian
Diesveld shall be entitled to disclose the terms of this Agreement and the
transaction provided for under it to any potential purchaser of his shares in
the Company and their advisers on a confidential basis.
 
ARTICLE III
CONDITIONS OF CLOSING
3.01 Conditions of Closing in Favour of the Purchaser
The obligations of the Purchaser to complete the Transaction are subject to the
fulfillment of the following conditions on or before the Time of Closing:
(a)  the Shareholders and HANTIAN will have tendered all closing deliveries set
forth in Sections 4.03 and 4.04, respectively, including delivery of the
Purchased Shares, duly endorsed in blank for transfer or accompanied by duly
executed stock transfer powers;  
(b)  receipt of evidence of the approval of the Shareholders, if applicable;  
(c)  the Common Shares, including the Payment Shares, will have been
conditionally approved for listing on the OTC, subject to the usual requirements
of the OTC in respect of transactions of the nature of the Transaction as
contemplated herein;  
(d)  neither HANTIAN nor any of the Shareholders will have violated Section
8.01;  
(e)  the representations and warranties of HANTIAN set forth in this Agreement
will have been true and correct as of the date hereof and will be true and
correct at the Time of Closing in all respects (in the case of any
representation or warranty containing any materiality or Material Adverse Effect
qualifier) or in all material respects (in the case of any representation or
warranty without any materiality or Material Adverse Effect qualifier), except
as affected by the transactions contemplated by this Agreement, and a
certificate of a senior officer of HANTIAN to this effect will have been
delivered to the Purchaser;  
 
-11-

 
(f)  all of the terms, covenants and conditions of this Agreement to be complied
with or performed by HANTIAN at or before the Time of Closing will have been
complied with or performed and a certificate of a senior officer of HANTIAN to
this effect will have been delivered to the Purchaser;  
(g)  the representations and warranties of the Shareholders set forth in this
Agreement will have been be true and correct in all material respects as of the
date hereof and will be true and correct in all material respects as of the Time
of Closing and delivery by each Shareholder of the documents described in
Section 4.04 required to be delivered by such Shareholder will constitute a
reaffirmation and confirmation by such Shareholder of such representations and
warranties;  
(h)  all of the terms, covenants and conditions of this Agreement to be complied
with or performed by the Shareholders at or before the Time of Closing will have
been complied with or performed and delivery of the documents described in
Section 4.04 will constitute confirmation of such compliance and performance;  
(i)  each of the current employees of HANTIAN will enter into a form of
confirmatory assignment and waiver agreement confirming the assignment of all
intellectual property rights to Business-Related IP to HANTIAN (the
“Confirmatory Agreement”) in form and substance satisfactory to both HANTIAN and
the Purchaser prior to the Closing Date and HANTIAN will have used reasonable
commercial efforts to obtain executed Confirmatory Agreements in such form with
each of its former employees if applicable;  
(j)  each of the principals of HANTIAN (being Christian Diesveld) will enter
into a form of non-compete, confidentiality and indemnity agreement with HANTIAN
in form and substance satisfactory to HANTIAN and the Purchaser prior to the
Closing Date;  
(k)  the Securities Transfer Agreement will have been executed prior to Closing
in accordance with the terms of the Securities Transfer Agreement;  
(l)  on or before the Closing Time, HANTIAN shall have obtained the consent of
each of the New HANTIAN Shareholders, if any, evidenced by the delivery of the
HANTIAN Shareholder Consent Agreements and HANTIAN shall have executed and
delivered to the Purchaser the HANTIAN Shareholder Consent Agreements;  
(m)  all consents, assignments, waivers, permits, orders and approvals of all
Governmental Authorities or other persons necessary to permit the completion of
the Transaction will have been obtained or have been attempted to be obtained on
a best efforts basis;  
(n)  there will not have been after the date of this Agreement any Material
Adverse Effect with respect to HANTIAN;  
 
-12-

 
(o)  there will be no action taken under any applicable law by any court or
Governmental Authority that makes it illegal or restrains, enjoins or prohibits
the Transaction, results in a judgment or assessment of damages relating to the
Transaction that is materially adverse to the Purchaser or HANTIAN or that could
reasonably be expected to impose any condition or restriction upon the Purchaser
or HANTIAN which, after giving effect to the Transaction, would so materially
and adversely impact the economic or business benefits of the Transaction as to
render inadvisable the consummation of the Transaction;
 (p)  there will be no legislation (whether by statute, regulation,
order-in-council, notice of ways and means motion, by-law or otherwise) enacted,
introduced or tabled which, in the opinion of the Purchaser, acting reasonably,
adversely affects or may adversely affect the Transaction; and  
(q)  the Closing Date will be on or before the Termination Date.  
The foregoing conditions precedent are for the benefit of the Purchaser and may
be waived by the Purchaser, in whole or in part, without prejudice to the
Purchaser’s right to rely on any other condition in favour of the Purchaser.
3.02 Conditions of Closing in Favour of HANTIAN and the Shareholders
The obligations of HANTIAN and the Shareholders to complete the Transaction are
subject to the fulfillment of the following conditions on or before the Time of
Closing:
(a)  the Purchaser will have tendered all closing deliveries set forth in
Section 4.02 including delivery of evidence of the Shareholders’ Approval;  
(b)  the Common Shares, including the Payment Shares, will be listed on the OTC
Pinks;  
(c)  all consents, waivers, permits, orders and approvals of all Governmental
Authorities or other persons, including, if applicable, all those party to the
Material Contracts of HANTIAN necessary to permit the completion of the
Transaction will have been obtained;  
(d)  the Purchaser will not have violated Section 8.02;  
(e)  the representations and warranties of the Purchaser set forth in this
Agreement will have been true and correct as of the date hereof and will be true
and correct at the Time of Closing in all respects (in the case of any
representation or warranty containing any materiality or Material Adverse Effect
qualifier) or in all material respects (in the case of any representation or
warranty without any materiality or Material Adverse Effect qualifier), except
as affected by the transactions contemplated by this Agreement, and a
certificate of a senior officer of the Purchaser to this effect will have been
delivered to the Shareholders and HANTIAN;  
(f)  all of the terms, covenants and conditions of this Agreement to be complied
with or performed by the Purchaser at or before the Time of Closing will have
been complied with or performed and a certificate of a senior officer of the
Purchaser to this effect will have been delivered to the Shareholders and
HANTIAN;  
 
-13-

 
(g)  there will not have been after the date of this Agreement any Material
Adverse Effect with respect to the Purchaser;  
(h)  there will be no action taken under any applicable law by any court or
Governmental Authority that makes it illegal or restrains, enjoins or prohibits
the Transaction, results in a judgment or assessment of damages relating to the
Transaction that is materially adverse to the Purchaser or HANTIAN or that could
reasonably be expected to impose any condition or restriction upon the Purchaser
or HANTIAN which, after giving effect to the Transaction, would so materially
and adversely impact the economic or business benefits of the Transaction as to
render inadvisable the consummation of the Transaction;
(i)  there will be no legislation (whether by statute, regulation,
order-in-council, notice of ways and means motion, by-law or otherwise) enacted,
introduced or tabled which, in the opinion of the HANTIAN, acting reasonably,
adversely affects or may adversely affect the Transaction;  
(j)  each of the principals who will be directors or officers of Health Advance
after Closing (being Jordan Starkman and Christian Diesveld) will have entered
into a form of non-compete, confidentiality and indemnity agreement satisfactory
to HANTIAN and the Purchaser prior to the Closing Date;  
(k)  at or before the Closing Time, Christian Diesveld will be appointed as a
director and Officer of the Purchaser, and will be employed by the Purchaser and
HANTIAN on the terms set forth in the form of a Executive Employment Agreement
in each case effective from and after Closing;  
 (l)  no Common Shares will have been issued between the date of this Agreement
and the Time of Closing at a price less than $0.20 per Share without the prior
written approval of HANTIAN and the Shareholders;   
 (q)  the Closing Date will be on or before the Termination Date.  
The foregoing conditions precedent are for the joint benefit of HANTIAN and the
Shareholders, and any such condition may be waived by HANTIAN and the
Shareholders by written instrument signed by all of them, in whole or in part,
without prejudice to HANTIAN’s and each Shareholders’ right to rely on any other
condition in favour of HANTIAN and such Shareholder.
3.03 Notice and Cure Provisions
Each party will give prompt notice to the other parties hereto of the
occurrence, or failure to occur, at any time from the date hereof until the
Closing Date, of any event or state of facts which occurrence or failure would
or would be likely to:


(a)  cause any of the representations or warranties of such party contained
herein to be untrue or inaccurate on the date hereof or at the Closing Date; or
 


(b)  result in the failure by such party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by such party hereunder
prior to the Closing Date.  
 
-14-

 
Subject to Article VII, no party may elect not to complete the Transaction as
contemplated herein as a result of the non-fulfillment of the conditions
precedent contained in Sections 3.01 or 3.02 and required to be fulfilled prior
to the Time of Closing, as applicable, unless the party intending to rely
thereon has delivered a written notice to the other parties hereto prior to the
Time of Closing specifying, in reasonable detail, all breaches of
representations and warranties or covenants or other matters which the party
delivering such notice is asserting as the basis for the non-fulfillment of the
applicable condition precedent.
ARTICLE IV 
CLOSING AND POST CLOSING ARRANGEMENTS
4.01 Time and Place of Closing
Closing of the Transaction will take place at the Time of Closing at the offices
of Health Advance 3651 Lindell Rd. Las Vegas, NV 89103
4.02 Closing Deliveries of the Purchaser
At the Time of Closing, the Purchaser will deliver or cause to be delivered to
the Shareholders and HANTIAN:
(a)  share certificates evidencing the Payment Shares registered in the names of
the Shareholders (or as otherwise directed in writing by the Shareholders), will
be delivered directly to the Escrow Agent;  
(b)  if required, an escrow agreement in a form satisfactory to the OTC, among
the Purchaser, the Escrow Agent and such Shareholders as may be required by the
OTC to be parties thereto, duly executed by the Purchaser;  
(c)  evidence of the Shareholders’ Approval;  
(d)  a certificate of one of the Purchaser’s senior officers, dated as of the
Closing Date, certifying: (i) that attached thereto are true and complete copies
of the notice of articles and articles of the Purchaser (and all amendments
thereto as in effect as on such date); (ii) all resolutions of the board of
directors of the Purchaser approving the entering into of this Agreement and all
ancillary agreements contemplated herein and the completion of the Transaction,
including the issuance of the Payment Shares, and (iii) as to the incumbency and
genuineness of the signature of each officer of Purchaser executing this
Agreement or any of the other agreements or documents contemplated hereby;
(e)  the officer’s certificates referred to in Sections 3.02(e) and 3.02(f);  
 (f)  a certificate of status for the Purchaser; and  
(g)  favourable legal opinions regarding the corporate existence and standing of
the Purchaser, the corporate power and capacity of the Purchaser, and the due
authorization, execution and delivery of this Agreement by the Purchaser from
counsel to the Purchaser, in form in form and substance satisfactory to HANTIAN,
the Shareholders and their counsel, each acting reasonably.  
 
-15-

 
4.03 Closing Deliveries of HANTIAN
At the Time of Closing, HANTIAN will deliver or cause to be delivered to the
Purchaser:
(a)  a certificate of one of HANTIAN’s senior officers, dated as of the Closing
Date, certifying: (i) that attached thereto are true and complete copies of the
notice of articles and articles of HANTIAN (and all amendments thereto as in
effect as on such date); (ii) all resolutions of the board of directors of
HANTIAN approving the entering into of this Agreement and all ancillary
agreements contemplated herein and the completion of the Transaction; and (iii)
as to the incumbency and genuineness of the signature of each officer of HANTIAN
executing this Agreement or any of the other agreements or documents
contemplated hereby;  
(b)  the officer’s certificates referred to in Sections 3.01(d) and 3.01(e);  
(c)  a certificate of status for HANTIAN;  
(d)  to the extent not previously delivered, such documents as may be required
by applicable corporate and securities laws necessary in relation to the
appointment of nominees of HANTIAN as officers or to the board of directors of
the Purchaser; and  
(e)  favourable legal opinions regarding the corporate existence and standing of
HANTIAN, the corporate power and capacity of HANTIAN, and the due authorization,
execution and delivery of this Agreement by HANTIAN from counsel to HANTIAN, in
form and substance satisfactory to the Purchaser and its counsel, each acting
reasonably.  
4.04 Closing Deliveries of the Shareholders
At the Time of Closing, each Shareholder will cause to be delivered:
(a) one or more share certificates evidencing the Purchased Shares owned by such
Shareholder, duly endorsed in blank for transfer or accompanied by duly executed
stock transfer powers;
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01 Representations and Warranties of the Purchaser
The Purchaser represents and warrants to and in favour of each of the
Shareholders and HANTIAN as follows and acknowledges that such parties are
relying upon such representations and warranties in connection with the
Transaction:
 
-16-

 
(a)
the Purchaser is a corporation validly existing and in good standing under the
laws of the State of Wyoming;
(b)
the Purchaser has the corporate power and capacity to enter into this Agreement
and each additional agreement or instrument to be delivered pursuant to this
Agreement, to perform its obligations hereunder and thereunder, to own and lease
its property, and to carry on its businesses as now being conducted and as
proposed to be conducted after Closing;
(c) this Agreement has been, and each additional agreement or instrument to be
delivered pursuant to this Agreement will be prior to the Time of Closing, duly
authorized, executed and delivered by the Purchaser and each is, or will be at
the Time of Closing, a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms;
(d) the execution and delivery of this Agreement does not, and the consummation
of the Transaction will not, (i) result in a breach or violation of the articles
of the Purchaser or of any resolutions of the directors or shareholders of the
Purchaser, (ii) conflict with, result in a breach of, constitute a default under
or accelerate the performance required by or result in the suspension,
cancellation, material alteration or creation of an encumbrance upon any
material agreement (including any Material Contract of the Purchaser), licence
or permit to which the Purchaser is a party or by which the Purchaser is bound
or to which any material assets or property of the Purchaser is subject, or
(iii) violate any provision of any applicable law or regulation or any judicial
or administrative order, award, judgment or decree applicable to the Purchaser;
(e) the authorized capital of the Purchaser consists of an unlimited number of
Common Shares and an unlimited number of preferred shares, of which, as of the
date hereof 24,520,000 Common Shares and no preferred shares are issued and
outstanding as fully paid and non-assessable;
(f) when issued in accordance with the terms hereof, the Payment Shares will be
validly issued as fully paid and non-assessable Common Shares;
(g)  the are no preferred shares of the Purchaser are issued or outstanding;  
 (h)  the Purchaser is in compliance with its timely and continuous disclosure
obligations under the securities laws of the SEC and, without limiting the
generality of the foregoing, there has not occurred any “material change” (as
defined under applicable securities legislation of the SEC) which has not been
publicly disclosed on a non-confidential basis and the statements collectively
set forth in the Public Record are true, correct and complete in all material
respects and, except as may have been corrected by subsequent disclosure, all
the statements set forth in the Public Record were true, correct, and complete
in all material respects and did not contain any misrepresentation as of the
date of such statements and the Purchaser has not filed any confidential
material change reports since the date of such statements which remains
confidential as at the date hereof;  
(i) no person has any agreement, option, right or privilege (whether by law,
pre- emptive or contractual) capable of becoming an agreement, including
convertible securities, options, warrants or convertible obligations of any
nature, for the purchase, subscription, allotment or issuance of any unissued
shares or other securities of the Purchaser;  
 
-17-

 
(j)  the Purchaser does not own, and has not at any time owned, and does not
have any agreements of any nature to acquire, directly or indirectly, any shares
in the capital of or other equity or proprietary interests in any person, and
the Purchaser does not have any agreements to acquire or lease any material
assets or properties or any other business operations;  
(k)  the audited financial statements of the Purchaser as at and for the fiscal
years ended July 31, 2015 and 2014, and the unaudited interim financial
statements of the Purchaser as at and for the period ended April 30, 2015 (the
“Purchaser Financial Statements”) have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods. The Purchaser Financial Statements are true, correct and complete
and present fairly the assets, liabilities (whether accrued, absolute,
contingent or otherwise) and financial condition of the Purchaser as at the
respective dates thereof and results of operations of the Purchaser for the
respective periods then ended. Since April 30, 2015, there has been no material
alteration in the manner of keeping the books, accounts or records of the
Purchaser or in its accounting policies or practices;  
(l)  except as disclosed in the Purchaser Financial Statements, there are no
related-party transactions or off-balance sheet structures or transactions with
respect to the Purchaser;  
(m)  except as disclosed in the Purchaser Financial Statements, the Purchaser is
not a party to, or bound by, any agreement of guarantee, indemnification,
assumption or endorsement or any like commitment of the obligations, liabilities
(contingent or otherwise) or indebtedness of any other person;  
(n)  since April 30, 2015, there has been no material adverse change in the
condition (financial or otherwise), assets, liabilities, operations, earnings or
business of the Purchaser;  
(o)  the Purchaser has conducted and is conducting its business in compliance in
all material respects with all applicable laws, regulations, by-laws,
ordinances, regulations, rules, judgments, decrees and orders of each
jurisdiction in which its business is carried on;  
(p)  the Material Contracts of the Purchaser are in full force and effect,
unamended, and there exists no default, warranty claim or other obligation or
liability or event, occurrence, condition or act (including the purchase and
sale of the Purchased Shares hereunder and the issuance of the Payment Shares,
and the other transactions contemplated hereunder) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default, or give rise to a warranty claim or other obligation or
liability thereunder. The Purchaser has not violated or breached, in any
material respect, any of the terms or conditions of any Material Contract of the
Purchaser and all the covenants to be performed by any other party thereto have
been fully and properly performed;  
 
-18-

 
(q)  there are no waivers, consents, notices or approvals required to be given
or obtained by the Purchaser in connection with Transaction and the other
transactions contemplated by this Agreement under any Contract to which the
Purchaser is a party;  
(r)  no consent, approval, order or authorization of, or registration or
declaration with, any applicable Governmental Authority with jurisdiction over
the Purchaser is required to be obtained by the Purchaser in connection with the
execution and delivery of this Agreement or the consummation of the Transaction,
including, without limitation, the issuance of the Payment Shares, except for
those consents, orders, authorizations, declarations, registrations or approvals
which are contemplated by this Agreement or those consents, orders,
authorizations, declarations, registrations or approvals that, if not obtained,
would not prevent or materially delay the consummation of the Transaction or
otherwise prevent or materially delay the Purchaser from performing its
obligations under this Agreement and could not reasonably be expected to have a
Material Adverse Effect on the Purchaser;  
(s)  there is no suit, action or proceeding in progress, pending or threatened
against the Purchaser or affecting its assets, properties or business, and, to
the knowledge of the Purchaser, there is no basis therefor; and there is no
judgment, decree, injunction, rule or order of any Governmental Authority
outstanding against the Purchaser;  
(t)  the Purchaser has good and marketable title to its properties and assets
(other than property or an asset as to which the Purchaser is a lessee, in which
case it has a valid leasehold interest), except for such defects in title that
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Purchaser;  
(u)  no person has any written or oral agreement, option, understanding or
commitment for the purchase from the Purchaser of any of its assets or property;
 
(v)  the Purchaser has all permits, licences, certificates of authority, orders
and approvals of, and has made all filings, applications and registrations with,
applicable Governmental Authorities that are required in order to permit it to
carry on its business as presently conducted, except for such permits, licences,
certificates, orders, filings, applications and registrations, the failure to
have or make, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect on the Purchaser, and all such all permits,
licences, certificates of authority, orders and approvals are in good standing
in all material respects;
(w)  the Purchaser has no actions, suits or claims asserted or assessed against
the Purchaser in respect of taxes, governmental charges or assessments, nor are
any matters under discussion with any Governmental Authority relating to taxes,
governmental charges or assessments asserted by such Governmental Authority.
(x)  the Purchaser has not been notified by any Governmental Authority of any
investigation with respect to it that is pending or threatened, nor has any
Governmental Authority notified the Purchaser of such Governmental Authority’s
intention to commence or to conduct any investigation, that could be reasonably
likely to have a Material Adverse Effect on the Purchaser;  
 
-19-

 
(y)  the Corporate Records of the Purchaser are complete and accurate in all
material respects and all corporate proceedings and actions reflected therein
have been conducted or taken in compliance with all applicable laws and with the
constating documents of the Purchaser, and without limiting the generality of
the foregoing: (i) the minute books contain complete and accurate minutes of all
meetings of the directors (and any committee thereof) and shareholders of the
Purchaser; (ii) such minute books contain all written resolutions passed by the
directors(and any committee thereof) and shareholders of the Purchaser; (iii)
the share certificate books, if any, the central securities register and
register of transfers, and branch registers, of the Purchaser are complete and
accurate, and all transfers of shares of the Purchaser reflected therein have
been duly completed and approved; and (iv) the registers of directors and
officers are complete and accurate and all former and present directors and
officers of the Purchaser were duly elected or appointed as the case may be.  
(z)  all Books and Records of the Purchaser have been fully, properly and
accurately kept and, where required, completed in accordance with generally
accepted accounting principles, and there are no material inaccuracies or
discrepancies of any kind contained or reflected therein;  
(aa) the Purchaser has not authorized any person to act as broker or finder or
in any other similar capacity in connection with the transactions contemplated
by this Agreement; and
(bb) the Purchaser is not a party to any written or oral contract of employment
or any consulting agreement other than those written contracts and agreements of
which copies have been provided to HANTIAN;
(cc) to the knowledge of the Purchaser, no representation or warranty of the
Purchaser contained in this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading.
5.02 Representations and Warranties of the Shareholders
Each of the Shareholders, on its own behalf and not on behalf of any other
Shareholder, hereby severally (and, for greater certainty, not jointly with any
other Shareholder) represents and warrants to the Purchaser as follows and
acknowledges that the Purchaser is relying on such representations and
warranties in connection with the Transaction:
(a)  this Agreement has been, and each additional agreement or instrument
required to be delivered pursuant to this Agreement will be prior to the Time of
Closing, duly authorized, executed and delivered by the Shareholder and each is,
or will be at the Time of Closing, a legal, valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with its terms;  
(b)  if the Shareholder is not an individual, the Shareholder is validly
existing under the laws of its jurisdiction of organization and has the
corporate or other power to enter into this Agreement and any other agreement to
which it is, or is to become, a party to pursuant to the terms hereof and to
perform its obligations hereunder and thereunder;  
(c)  the execution and delivery of this Agreement does not, and the consummation
of the Transaction will not, (i) if the Shareholder is not an individual, result
in a breach or violation of the articles or by-laws of the Shareholder (or other
constating documents of the Shareholder) or of any resolutions of the directors
or shareholders of the Shareholder, (ii) conflict with, result in a breach of,
constitute a default under or accelerate the performance required by or result
in the suspension, cancellation, material alteration or creation of an
encumbrance upon any material agreement (including any HANTIAN Material
Contract), license or permit to which the Shareholder is a party or by which the
Shareholder is bound or to which any material assets or property of the
Shareholder is subject, or (iii) violate any provision of any applicable law or
regulation or any judicial or administrative order, award, judgment or decree
applicable to the Shareholder;  
 
-20-

 
(d)  with respect to Shareholders, the Shareholder is the registered and
beneficial owner of that number of common shares of HANTIAN set forth opposite
the Shareholder’s name in Schedule “A” (such common share comprising part of the
Purchased Shares), free and clear of all liens, charges, mortgages, security
interests, pledges, demands, claims and other encumbrances of any nature
whatsoever except as set out in the HANTIAN Shareholders’ Agreement;  
(e)  except for the Purchaser’s rights hereunder and except as set out in the
HANTIAN Shareholders’ Agreement, no person has any agreement or option or any
right or privilege capable of becoming an agreement for the purchase of the
common shares of HANTIAN (namely the Purchased Shares), held or beneficially
owned by the Shareholder and none of such common shares of HANTIAN are subject
to any voting trust, shareholders agreement, voting agreement or other agreement
with respect to the disposition or enjoyment of any rights of such common shares
of HANTIAN;
(f)  no consent, approval, order or authorization of, or registration or
declaration with, any applicable Governmental Authority with jurisdiction over
the Shareholder is required to be obtained by the Shareholder in connection with
the execution and delivery of this Agreement or the consummation of the
Transaction, except for those consents, orders, authorizations, declarations,
registrations or approvals which are contemplated by this Agreement or those
consents, orders, authorizations, declarations, registrations or approvals that,
if not obtained, would not prevent or materially delay the consummation of the
Transaction or otherwise prevent the Shareholder from performing its obligations
under this Agreement;  
 (g)  except as Disclosed by the Shareholder to the Purchaser, no amounts are
owing by HANTIAN to the Shareholder;  
(h)  the Shareholder has not authorized any person to act as broker or finder or
in any other similar capacity in connection with the transactions contemplated
by this Agreement; and  
(i)  to the knowledge of the Shareholder, no representation or warranty of the
Shareholder contained in this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading.  
5.03 Representations and Warranties of HANTIAN
HANTIAN represents and warrants to the Purchaser as follows, except as
Disclosed, and acknowledges that the Purchaser is relying on such
representations and warranties in connection with Transaction:
 
-21-

 
(a)  HANTIAN and each HANTIAN Subsidiary is a corporation or an LLC validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly registered, licensed or qualified to carry on business
as an extra-provincial or out-of-state or foreign corporation under the laws of
the jurisdictions in which the nature of its business makes such registration,
licensing or qualification necessary;  
(b)  HANTIAN has the corporate power and capacity to enter into this Agreement
and each additional agreement or instrument to be delivered pursuant to this
Agreement, to perform its obligations hereunder and thereunder, to own and lease
its property, and to carry on its businesses as now being conducted and as
proposed to be conducted after Closing;  
(c)  this Agreement has been, and each additional agreement or instrument to be
delivered pursuant to this Agreement will be prior to the Time of Closing, duly
authorized, executed and delivered by HANTIAN and each is, or will be at the
Time of Closing, a legal, valid and binding obligation of HANTIAN, enforceable
against HANTIAN in accordance with its terms;
(d)  the execution and delivery of this Agreement does not, and the consummation
of the Transaction will not, (i) result in a breach or violation of the notice
of articles or articles of HANTIAN or of any resolutions of the directors or
shareholders of HANTIAN, (ii) conflict with, result in a breach of, constitute a
default under or accelerate the performance required by or result in the
suspension, cancellation, material alteration or creation of an encumbrance upon
any material agreement (including any HANTIAN Material Contract), license or
permit to which HANTIAN is a party or by which HANTIAN is bound or to which any
material assets or property of HANTIAN is subject, or (iii) violate any
provision of any applicable law or regulation or any judicial or administrative
order, award, judgment or decree applicable to HANTIAN;  
(e)  the authorized capital of HANTIAN consists of an unlimited number of common
shares without par value, of which, as of the date of this Agreement, 10,000,000
common shares are issued and outstanding as fully paid and non-assessable;  
(f)  other than as set out herein, no common shares of HANTIAN or securities
convertible, exercisable or exchangeable into common shares of HANTIAN issued or
outstanding;  
(g) no person (other than the Purchaser pursuant to this Agreement) has any
agreement, option, right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement, including convertible securities,
options, warrants or convertible obligations of any nature, for the purchase,
subscription, allotment or issuance of any unissued shares or other securities
of HANTIAN;  
(h)  other than the HANTIAN Subsidiaries, HANTIAN does not own, and has not at
any time owned, and does not have any agreements of any nature to acquire,
directly or indirectly, any shares in the capital of or other equity or
proprietary interests in any person, and HANTIAN does not have any agreements to
acquire or lease any material assets or properties or any other business
operations;  
 
-22-

 
(i)  the consolidated financial statements of HANTIAN that have been provided by
HANTIAN to the Purchaser (the “HANTIAN Financial Statements”) have been prepared
in accordance with generally accepted accounting principles. The HANTIAN
Financial Statements are true, correct and complete and present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and
financial condition of HANTIAN and the HANTIAN Subsidiaries as at the respective
dates thereof and results of operations of HANTIAN and the HANTIAN Subsidiaries
for the respective periods then ended. Since the date of the HANTIAN Financial
Statements, there has been no material alteration in the manner of keeping the
books, accounts or records of HANTIAN and the HANTIAN Subsidiaries or in their
accounting policies or practices;
(j) except as disclosed in the HANTIAN Financial Statements, there are no
related-party transactions or off-balance sheet structures or transactions with
respect to HANTIAN or the HANTIAN Subsidiaries;
(k)  except as disclosed in the HANTIAN Financial Statements, neither HANTIAN or
either of the HANTIAN Subsidiaries is a party to, or bound by, any agreement of
guarantee, indemnification, assumption or endorsement or any like commitment of
the obligations, liabilities (contingent or otherwise) or indebtedness of any
other person;  
(l)  since the date of the HANTIAN Financial Statements, there has been no
material adverse change in the condition (financial or otherwise), assets,
liabilities, operations, earnings or business of HANTIAN or the HANTIAN
Subsidiaries;  
(m)  each of HANTIAN and the HANTIAN Subsidiaries has conducted and is
conducting its business in compliance in all material respects with all
applicable laws, regulations, by- laws, ordinances, regulations, rules,
judgments, decrees and orders of each jurisdiction in which its business is
carried on;  
(n)  the Contracts listed in the Disclosure Letter (the “HANTIAN Material
Contracts”) constitute all the Material Contracts of HANTIAN and the HANTIAN
Subsidiaries. Each of the HANTIAN Material Contracts is in full force and
effect, unamended, and there exists no default, warranty claim or other
obligation or liability or event, occurrence, condition or act (including the
purchase and sale of the Purchased Shares and the issuance of the Payment Shares
and the other transactions contemplated hereunder) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default, or give rise to a warranty claim or other obligation or
liability thereunder. Neither HANTIAN or the HANTIAN Subsidiaries has violated
or breached, in any material respect, any of the terms or conditions of any
HANTIAN Material Contract and all the covenants to be performed by any other
party thereto have been fully and properly performed;  
(o)  there are no waivers, consents, notices or approvals required to be given
or obtained by HANTIAN or the HANTIAN Subsidiaries in connection with the
Transaction and the other transactions contemplated by this Agreement under any
Contract to which HANTIAN or the HANTIAN Subsidiaries is a party;  
(p)  no consent, approval, order or authorization of, or registration or
declaration with, any applicable Governmental Authority with jurisdiction over
HANTIAN is required to be obtained by HANTIAN in connection with the execution
and delivery of this Agreement or the consummation of the Transaction,
including, without limitation, the issuance of the Payment Shares, except for
those consents, orders, authorizations, declarations, registrations or approvals
which are contemplated by this Agreement or those consents, orders,
authorizations, declarations, registrations or approvals that, if not obtained,
would not prevent or materially delay the consummation of the Transaction or
otherwise prevent or materially delay HANTIAN from performing its obligations
under this Agreement and could not reasonably be expected to have a Material
Adverse Effect on HANTIAN;  
 
-23-

 
(q)  there is no suit, action or proceeding in progress, pending or threatened
against HANTIAN or the HANTIAN Subsidiaries or affecting the assets, properties
or business of HANTIAN or the HANTIAN Subsidiaries, and, to the knowledge of
HANTIAN, there is no basis therefor, and there is no judgment, decree,
injunction, rule or order of any Governmental Authority outstanding against
HANTIAN or the HANTIAN Subsidiaries causing, or which could reasonably be
expected to cause, a Material Adverse Effect on HANTIAN or the HANTIAN
Subsidiaries;  
(r)  HANTIAN and each of the HANTIAN Subsidiaries has good and marketable title
to its properties and assets (other than property or an asset as to which
HANTIAN or the HANTIAN Subsidiary is a lessee, in which case it has a valid
leasehold interest), except for such defects in title that individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect on HANTIAN or the HANTIAN Subsidiaries;  
(s)  no person has any written or oral agreement, option, understanding or
commitment, or any right or privilege capable of becoming an agreement, option,
understanding or commitment for the purchase from HANTIAN or the HANTIAN
Subsidiaries of any of their respective assets or property;  
(t)  HANTIAN and each of the HANTIAN Subsidiaries has all permits, licences,
certificates of authority, orders and approvals of, and has made all filings,
applications and registrations with, applicable Governmental Authorities and
other persons that are required in order to permit it to carry on its business
as presently conducted, except for such permits, licences, certificates, orders,
filings, applications and registrations, the failure to have or make,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on HANTIAN or the HANTIAN Subsidiaries, and all such
permits, licenses, certificates of authority, orders and approvals are in good
standing and fully complied with in all material respects;  
(u) There are no actions, suits or claims asserted or assessed against HANTIAN
or the HANTIAN Subsidiaries in respect of taxes, governmental charges or
assessments, nor are any matters under discussion with any Governmental
Authority relating to taxes, governmental charges or assessments asserted by
such Governmental Authority.
(v)  neither HANTIAN or any HANTIAN Subsidiary has been notified by any
Governmental Authority of any investigation with respect to it that is pending
or threatened, nor has any Governmental Authority notified HANTIAN or any
HANTIAN Subsidiary of such Governmental Authority’s intention to commence or to
conduct any investigation that could be reasonably likely to have a Material
Adverse Effect on HANTIAN or the HANTIAN Subsidiaries;  
 
-24-

 
(w)  HANTIAN and each of the HANTIAN Subsidiaries:


(i)  and its business, operations, and properties are in material compliance
with all Environmental Laws and all terms and conditions of any Environmental
Permits;  


(ii)  has not received any order, request or notice from any person alleging a
material violation of any Environmental Law;  


(iii)  (A) is not a party or subject to any litigation or administrative
proceeding, nor is any litigation or administrative proceeding threatened
against it or its property or assets, which in either case (1) asserts or
alleges that it violated any Environmental Laws, (2) asserts or alleges that it
is required to clean up, remove, or take remedial or other response action due
to the Release of, any Hazardous Substances, or (3) asserts or alleges that it
is required to pay all or a portion of the cost of any past, present or future
cleanup, removal, or remedial or other response action which arises out of or is
related to the Release of, any Hazardous Substances; (B) has no knowledge of any
conditions existing currently which could reasonably be expected to subject it
to damages, penalties, injunctive relief or cleanup costs under any
Environmental Laws, or which require or are likely to require cleanup, removal,
remedial action or other response by it pursuant to applicable Environmental
Laws; and (C) is not subject to any judgment, decree, order or citation related
to or arising out of applicable Environmental Law and has not been named or
listed as a potentially responsible party by any Governmental Authority in a
matter arising under any Environmental Laws; and  
(iv)  is not involved in operations and has no knowledge of any facts,
circumstances or conditions, including any Release of Hazardous Substances, that
would reasonably be expected to result in any Environmental Liabilities;  
(x)  HANTIAN and the HANTIAN Subsidiaries have no employees other than as
Disclosed and neither HANTIAN or the HANTIAN Subsidiaries is a party to any
employment, management or consulting agreement of any kind whatsoever, save as
Disclosed;  
(y)  the Corporate Records of HANTIAN and the HANTIAN Subsidiaries are complete
and accurate in all material respects and all corporate proceedings and actions
reflected therein have been conducted or taken in compliance with all applicable
laws and with the constating documents of HANTIAN and the HANTIAN Subsidiaries,
and without limiting the generality of the foregoing: (i) the minute books of
HANTIAN and the HANTIAN Subsidiaries contain complete and accurate minutes of
all meetings of the directors and shareholders of HANTIAN and the HANTIAN
Subsidiaries; (ii) such minute books contain all written resolutions passed by
the directors and shareholders of HANTIAN and the HANTIAN Subsidiaries; (iii)
the share certificate books, if any, securities register and register of
transfers of HANTIAN and the HANTIAN Subsidiaries are complete and accurate, and
all transfers of shares of HANTIAN the HANTIAN Subsidiaries have been duly
completed and approved; and (iv) the registers of directors and officers are
complete and accurate and all former and present directors and officers of
HANTIAN and the HANTIAN Subsidiaries were duly elected or appointed as the case
may be;
 
-25-

 
(z) all Books and Records of HANTIAN and the HANTIAN Subsidiaries have been
fully, properly and accurately kept and, where required, completed in accordance
with generally accepted accounting principles, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein;
(aa) HANTIAN has not authorized any person to act as broker or finder or in any
other similar capacity in connection with the transactions contemplated by this
Agreement;
(bb) to the knowledge of HANTIAN, no representation or warranty of HANTIAN
contained in this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.
(cc) the Disclosure Letter sets forth a complete list of all Business-Related
IP, including:
(i) Owned IP that is either Registered IP or is material to either HANTIAN or
its business, separately listed as follows:
(A) Registered IP, in each case with a description of the registration number,
registration date, jurisdiction of registration, expiry date, and current
status, and
(B) Owned IP other than Registered IP that is material to HANTIAN or its
business, in each case with a description of the Owned IP and how it is used in
the business of HANTIAN, and
(ii) In-Licensed IP, if any, including a description thereof and how it is used
in the business of HANTIAN as well as a description of all material licence
agreements or arrangements relating to HANTIAN’s use thereof (the “License
Agreements”) including any ongoing royalties or fees arising from those License
Agreements;
(dd) HANTIAN:
(i)  owns all of the right, title and interest in and to all of the Owned IP,  
(ii)  is licensed to use In-Licensed IP, if any, without payment of any royalty
or fee not set out in the Disclosure Letter, and
(iii) except as set out in the Disclosure Letter, has not transferred, assigned,
encumbered or granted any right, title or interest in the Business-Related IP or
its interests therein in any way;
(ee) except as set out in the Disclosure Letter, HANTIAN has secured from all
persons (including all current and former employees, directors, officers,
shareholders, consultants and advisors) who have in any way contributed to the
creation, development or modification of any of the Owned IP (i) a
legally-binding assignment of all IP rights (other than moral rights) that
HANTIAN does not already own by operation of law (copies of which have been made
available to the Purchaser) and (ii) a waiver of inalienable moral rights or
droits d’autuer (such as the right to pseudonymity, attribution, and integrity);
 
-26-

 
(ff) there is no IP that is material to the operation of the business of HANTIAN
or the HANTIAN Subsidiaries other than the Business-Related IP listed in the
Disclosure Letter;
(gg) HANTIAN has not received notice from any person of any claim or any
intention to commence any legal proceeding with respect to infringement, adverse
ownership, invalidity, lack of distinctiveness, misappropriation or misuse
regarding any of the Business-Related IP or challenging any of the
Business-Related IP or the right of HANTIAN to use the Business-Related IP;
(hh) none of the operation, conduct and maintenance of the business of HANTIAN
(including without limitation, the development, research, maintenance or
provision of any Owned IP) as it is currently and, to the knowledge of HANTIAN,
has historically been operated, conducted and maintained, nor the use by HANTIAN
of the Owned IP (A) misappropriates any IP rights of any third party, whether
registered or unregistered, or (B) violates any obligation of confidentiality to
any other person;
(ii) HANTIAN has not commenced and does not intend to commence any claim or
legal proceeding challenging the IP rights of any other person;
(jj) to the knowledge of HANTIAN, none of the operation, conduct and maintenance
of the business of HANTIAN (including without limitation, the development,
research, maintenance or provision of any Owned IP) as it is currently and has
historically been operated, conducted and maintained, nor the use by HANTIAN of
the Business-Related IP infringes, misuses or violates any IP rights of any
third party, whether registered or unregistered;
(kk) all Registered IP is valid, subsisting, in full force and effect (except
with respect to applications), and has not expired or been cancelled or
abandoned, and, in connection therewith, all necessary registration, maintenance
and renewal fees have been paid, and all necessary documents and certificates in
connection with such Registered IP have been filed with the relevant patent,
copyright, trademark or other equivalent authorities in the applicable
jurisdictions, as the case may be, for the purposes of perfecting, prosecuting
and maintaining such Registered IP;
(ll) the Registered IP has not been used or enforced, or to the knowledge of
HANTIAN failed to be used or enforced, in a manner that would result in the
abandonment, forfeiture, cancellation or loss of enforcement rights, or
dedication to the public domain of such Registered IP that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
HANTIAN;
(mm) there are no restrictions on the ability of HANTIAN to transfer all rights
in the Owned IP or (subject to any License Agreements disclosed in the
Disclosure Letter) the In-Licensed IP (if any), and, to the knowledge of
HANTIAN, the consummation of the transactions contemplated by this Agreement
will not impair, compromise, restrict or adversely affect the Business-Related
IP or HANTIAN’s ability to use it in the business of HANTIAN in accordance with
the past practices of HANTIAN;
(nn) HANTIAN is not aware of any state of facts which casts doubt on the
validity or enforceability of any of the Business-Related IP;
(oo) HANTIAN has made available to the Purchaser a true and complete copy of all
contracts, agreements and amendments thereto which comprise or relate to the
Business-Related IP;
 
-27-

 
(pp) all License Agreements are in good standing and in full force and effect,
and no event, condition or occurrence exists that, after notice or lapse of time
or both, would constitute a default by HANTIAN to the knowledge of HANTIAN (or,
to the knowledge of HANTIAN, a default by any other party) under or breach of
any of the License Agreements for any In- Licensed IP;
(qq) except as set out in the Disclosure Letter, no current or former employee,
director, officer, shareholder, consultant, advisor or non-arm’s-length person
of HANTIAN or any of its affiliates or predecessors is a direct or indirect
licensor of any In-Licensed IP;
(rr) there are no copyrights or trade secrets of any Person that form part of,
or are necessary to market, distribute, use, license or convey, Owned IP or that
would constitute joint ownership by or with any other person;
(ss) HANTIAN has not received notice that there are any IP rights of any other
person that form part of the Owned IP or that would constitute joint ownership
by or with any other person or that would constitute rights to market,
distribute, licence or convey the Owned IP, and no funding or facilities of any
governmental authority or educational institution, nor any personnel of such
entities or institutions in their capacity as personnel of such entities or
institutions, were used, directly or indirectly, to develop or create, in whole
or in part, any of the Owned IP;
(tt) except as disclosed in the Disclosure Letter, there are no royalties,
honoraria, fees or other payments payable by HANTIAN or the HANTIAN Subsidiaries
to any person by reason of the ownership, marketing, distribution, use, licence,
conveyance, sale or disposition of any products, services or Owned IP of
HANTIAN;
(uu) all Customer Data has been collected, used, disclosed and destroyed by
HANTIAN and the HANTIAN Subsidiaries in accordance with the privacy policy or
service agreement under which the Customer Data was collected, if applicable, as
well as all applicable laws relating to such collection, use, disclosure or
destruction, and the Disclosure Letter sets out a copy of HANTIAN’s current
privacy policy; and
(vv) except as set out in the Disclosure Letter, all technical information of a
confidential or proprietary nature developed by and belonging to HANTIAN or the
HANTIAN Subsidiaries (except to the extent required to register it as disclosed
as part of Registered IP under Section 5.03(ee)) has been kept confidential.
5.04 Survival of Representations and Warranties
The representations and warranties made by the parties and contained in this
Agreement or any document or certificate given pursuant hereto will survive the
Closing of the Transaction until the date that is 12 months from the date of
Closing. No claim for breach of any representation, warranty or covenant will be
valid unless that party against whom such claim is made has been given notice
thereof before the expiry of such 12-month period.
ARTICLE VI
COVENANTS
6.01 Mutual Covenants
Each of the parties hereby covenants and agrees as follows:
 
-28-

 
(a)  to use commercially reasonable efforts to satisfy (or cause the
satisfaction of) the conditions precedent to its obligations hereunder which are
reasonably under its control and to take, or cause to be taken, all other
actions and to do, or cause to be done, all other things necessary, proper or
advisable under applicable laws and regulations to complete the Transaction in
accordance with the terms of this Agreement. Without limiting the generality of
the foregoing, in the event that any person, including without limitation, any
securities regulatory authority, seeks to prevent, delay or hinder
implementation of all or any portion of the Transaction or seeks to invalidate
all or any portion of this Agreement, each of the parties will use commercially
reasonable efforts to resist such proceedings and to lift or rescind any
injunction or restraining order or other order or action seeking to stop or
otherwise adversely affecting the ability of the parties to complete the
Transaction;  
(b)  to use commercially reasonable efforts to obtain, before the Time of
Closing, all authorizations, waivers, exemptions, consents, orders and other
approvals from domestic or foreign courts, Governmental Authorities,
shareholders and third parties as are necessary for the consummation of the
transactions contemplated herein;  
(c)  to use commercially reasonable efforts to defend or cause to be defended
any lawsuits or other legal proceedings brought against it challenging this
Agreement or the completion of the Transaction; No party will settle or
compromise any claim brought against them in connection with the transactions
contemplated by this Agreement prior to the Closing Date without the prior
written consent of each of the others, such consent not to be unreasonably
withheld or delayed;  
(d)  to promptly notify each of the other parties if any representation or
warranty made by it in this Agreement ceases to be true and correct in all
respects (in the case of any representation or warranty containing any
materiality or Material Adverse Effect qualifier) or in all material respects
(in the case of any representation or warranty without any materiality or
Material Adverse Effect qualifier) and of any failure to comply in any material
respect with any of its obligations under this Agreement;  
(e)  to co-operate with each of the other parties hereto in good faith in order
to ensure the timely completion of the Transaction;  
(f)  to use commercially reasonable efforts to co-operate with each of the other
parties hereto in connection with the performance by the other of its
obligations under this Agreement; and  
(g)  in the case of HANTIAN and the Purchaser, to indemnify and hold harmless
each of the other parties hereto (and, if applicable, such other parties’
respective directors, officers, representatives and advisers) (collectively, the
“Non-Offending Persons”) from and against all claims, damages, liabilities,
actions or demands to which the Non-Offending Persons may be subject insofar as
such claims, damages, liabilities, actions or demands arise out of, or are based
upon, the information supplied by HANTIAN or the Purchaser, as applicable, for
inclusion in the Disclosure Document having contained a misrepresentation.
HANTIAN and the Purchaser will obtain and hold the rights and benefits of this
subsection in trust for and on behalf of such parties’ respective directors,
officers, representatives and advisers.
 
-29-

 
6.02 Covenants of the Purchaser
The Purchaser covenants and agrees with each of the Shareholders and HANTIAN
that, until the earlier of the Closing Date and the date upon which this
Agreement is terminated in accordance with Article VII it will:
(a) in a timely and expeditious manner:
(i)  prepare, in consultation with HANTIAN, the Disclosure Document in
prescribed form and in form and content acceptable to HANTIAN, acting
reasonably, and file the Disclosure Document with the applicable securities
commissions;  
(ii)  use commercially reasonable efforts to obtain the Shareholders’ Approval;
 
(iii)  file and/or deliver any document or documents as may be required in order
for the Transaction as contemplated herein to be effective; and  
(iv)  file and/or deliver any document or documents required pursuant to
applicable laws in connection with the Transaction as contemplated herein after
the Closing;  
(b) ensure that the Disclosure Document does not contain a misrepresentation as
it relates to the Purchaser, including in respect of its assets, liabilities,
operations, business and properties;
(c)  subject to applicable laws, not take any action, refrain from taking any
action, or permit any action to be taken or not taken inconsistent with this
Agreement or which would reasonably be expected to significantly impede the
consummation of the Transaction;  
(d)  conduct and operate its business and affairs only in the ordinary course
consistent with past practice and use commercially reasonable efforts to
preserve its business organization, goodwill and material business relationships
with other persons;  
(e)  except as may be necessary or desirable in order to effect the Transaction
as contemplated hereunder, not alter or amend its notice of articles or articles
as the same exist at the date of this Agreement;  
(f)  not merge into or with, or amalgamate or consolidate with, or enter into
any other corporate reorganization or arrangement with, or transfer its
undertaking or assets as an entirety or substantially as an entirety to, any
other person or perform any act which would render inaccurate in any material
way any of its representations and warranties set forth herein as if such
representations and warranties were made at a date subsequent to such act and
all references to the date of this Agreement were deemed to be such later date,
except as contemplated in this Agreement, and without limiting the generality of
the foregoing, it will not:
(i)  make any distribution by way of dividend, distribution of property or
assets, return of capital or otherwise to or for the benefit of its
shareholders;  
(ii)  increase or decrease its paid-up capital or purchase or redeem any shares
except upon the exercise of share purchase warrants or options or conversion of
convertible securities of the Purchaser outstanding as of the date hereof; or  
 
-30-

 
(iii)  issue or enter into any commitment to issue any of its shares or
securities convertible into, or rights, warrants or options to acquire, any such
shares, except upon the exercise or conversion of convertible securities of the
Purchaser outstanding as of the date hereof or as otherwise contemplated by this
Agreement;  
(g)  take all necessary corporate action and proceedings to approve and
authorize the issuance of the Payment Shares to the Shareholders;  
(h)  use its commercially reasonable efforts to maintain its status as a
“reporting issuer” (as defined under applicable securities legislation), not in
default of the securities laws of the SEC; and  
(i)  not to authorize, sell or issue, or negotiate or enter into an agreement to
sell or issue, any securities of the Purchaser (including those that are
convertible or exchangeable into securities of the Purchaser), as of the date
hereof, or as otherwise contemplated under this Agreement.
6.03 Covenants of HANTIAN
HANTIAN covenants and agrees with the Purchaser that, until the earlier of the
Closing Date and the date upon which this Agreement is terminated in accordance
with Article VII it will:
(a)  in a timely and expeditious manner, assist the Purchaser in the preparation
of the Disclosure Document with respect to the Transaction, including providing
such information in relation to the business, affairs, assets and properties of
HANTIAN and the HANTIAN Subsidiaries and such financial statements of HANTIAN
and the HANTIAN Subsidiaries as may be necessary to comply with applicable laws;
 
(b)  ensure that the Disclosure Document does not contain a misrepresentation as
it relates to HANTIAN or the HANTIAN Subsidiaries , including in respect of
their assets, liabilities, operations, business and properties;  
(c)  deliver such documents as may be required by applicable corporate and
securities laws; 
(d)  to make available and afford the Purchaser and its authorized
representatives and, if requested by the Purchaser, provide a copy of all title
documents, contracts, financial statements, minute books, share certificate
books, if any, share registers, plans, reports, licences, orders, permits, books
of account, accounting records, constating documents and all other documents,
information and data relating to HANTIAN and the HANTIAN Subsidiaries. HANTIAN
will afford the Purchaser and its authorized representatives every reasonable
opportunity to have free and unrestricted access to HANTIAN’s and the the
HANTIAN Subsidiaries’ property, assets, undertaking, records and documents. At
the request of the Purchaser, HANTIAN will execute or cause to be executed such
consents, authorizations and directions as may be necessary to permit any
inspection of HANTIAN’s and the the HANTIAN Subsidiaries’ business and any of
its property or to enable the Purchaser or its authorized representatives to
obtain full access to all files and records relating to any of the assets of
HANTIAN or the HANTIAN Subsidiaries maintained by governmental or other public
authorities. The obligations in this Section 6.03(d) are subject to any access
or disclosure contemplated herein not being otherwise prohibited by reason of a
confidentiality obligation owed to a third party for which a waiver cannot be
obtained, provided that in such circumstance HANTIAN will be required to
disclose that information has been withheld on this basis. The exercise of any
rights of inspection by or on behalf of Purchaser under this Section 6.03(d)
will not mitigate or otherwise affect the representations and warranties of
HANTIAN hereunder.  
 
-31-

 
(e)  except for non-substantive communications, and provided that such
disclosure is not otherwise prohibited by reason of a confidentiality obligation
owed to a third party for which a waiver cannot be obtained (provided that in
such circumstance HANTIAN will be required to disclose that information has been
withheld on this basis), furnish promptly to the Purchaser a copy of each
notice, report, schedule or other document or communication delivered, filed or
received by HANTIAN in connection with or related to the Transaction, any
filings under applicable laws and any dealings with any Governmental Authority
in connection with or in any way affecting the Transaction as contemplated
herein;
(f)  subject to applicable laws, not take any action, refrain from taking any
action, or permit any action to be taken or not taken inconsistent with this
Agreement or which would reasonably be expected to significantly impede the
consummation of the Transaction;  
(g)  conduct and operate its and the the HANTIAN Subsidiaries’ business and
affairs only in the ordinary course consistent with past practice and use
commercially reasonable efforts to preserve its business organization, goodwill
and material business relationships with other persons and, for greater
certainty, it will not enter into any material transaction out of the ordinary
course of business consistent with past practice without the prior consent of
the Purchaser, and HANTIAN will keep the Purchaser fully informed as to the
material decisions or actions required or required to be made with respect to
the operation of its business, provided that such disclosure is not otherwise
prohibited by reason of a confidentiality obligation owed to a third party for
which a waiver could not be obtained;  
(h)  except as may be necessary or desirable in order to effect the Transaction
as contemplated hereunder, not alter or amend its articles or by-laws as the
same exist at the date of this Agreement;  
(i)  not merge into or with, or amalgamate or consolidate with, or enter into
any other corporate reorganization or arrangement with, or transfer its
undertaking or assets as an entirety or substantially as an entirety to, any
other person or perform any act which would render inaccurate in any material
way any of its representations and warranties set forth herein as if such
representations and warranties were made at a date subsequent to such act and
all references to the date of this Agreement were deemed to be such later date,
except as contemplated in this Agreement, and without limiting the generality of
the foregoing, it will not:
(i)  make any distribution by way of dividend, distribution of property or
assets, return of capital or otherwise to or for the benefit of its
shareholders;  
 
-32-

 
(ii)  increase or decrease its paid-up capital or purchase or redeem any shares;
or  
(iii)  other than in connection with the issuance of the Debt Conversion Shares,
issue or enter into any commitment to issue any of its shares or securities
convertible into, or rights, warrants or options to acquire any such shares; and
 
(j)  take all necessary corporate action and proceedings to approve the valid
and effective transfer of the Purchased Shares to the Purchaser.  
6.04 Covenants of the Shareholders
Each of the Shareholders covenants and agrees with the other parties hereto
that, until the earlier of the Closing Date and the date upon which this
Agreement is terminated in accordance with Article VII it will:
(a) in a timely and expeditious manner, provide such information with respect to
the Shareholder as the Purchaser may reasonably require in connection with the
preparation of the Disclosure Document with respect to the Transaction;
 (b)  enter into such escrow arrangements in respect of the Payment Shares as
may be required;  
(c)  except for non-substantive communications, and provided that such
disclosure is not otherwise prohibited by reason of a confidentiality obligation
owed to a third party for which a waiver cannot be obtained (provided that in
such circumstance the Shareholder will be required to disclose that information
has been withheld on this basis), furnish promptly to the Purchaser a copy of
each notice, report, schedule or other document or communication delivered,
filed or received by such Shareholder in connection with or related to the
Transaction, any filings under applicable laws and any dealings with any
Governmental Authority in connection with or in any way affecting, the
Transaction as contemplated herein;  
(d)  subject to applicable laws, not take any action, refrain from taking any
action, or permit any action to be taken or not taken, inconsistent with this
Agreement or which would reasonably be expected to significantly impede the
consummation of the Transaction; and  
(e)  not encumber in any manner the Purchased Shares and ensure that at the Time
of Closing the Purchased Shares are free and clear of all liens, charges,
mortgages, security interests, pledges, demands, claims and other encumbrances
whatsoever.  
 
 
ARTICLE VII
TERMINATION  


7.01 Termination
This Agreement may be terminated at any time prior to the Closing:
(a)  by mutual written consent of HANTIAN and the Purchaser;  
(b)  by either HANTIAN or the Purchaser if the Closing will not have been
consummated on or prior to the Termination Date, without liability to the
terminating party on account of such termination; provided that the right to
terminate this Agreement pursuant to this Section 7.01(b) will not be available
to a party whose breach or violation of any representation, warranty, covenant,
obligation or agreement under this Agreement has been the cause of or has
resulted in the failure of the Closing to occur on or before such date;  
(c)  by the Purchaser, if there has been a material breach by HANTIAN or the
Shareholders of any representation, warranty, covenant or agreement set forth in
this Agreement or any of the documents contemplated hereby which breach would
result in the failure to satisfy one or more of the conditions set forth in
Section 3.01 which HANTIAN or the Shareholders, as applicable, fails to cure
within ten (10) Business Days after written notice thereof is given by the
Purchaser;  
(d)  by HANTIAN or any Shareholder if there has been a material breach by the
Purchaser of any representation, warranty, covenant or agreement set forth in
this Agreement or any of the documents contemplated hereby which breach would
result in the failure to satisfy one or more of the conditions set forth in
Section 3.02 which the Purchaser fails to cure within ten (10) Business Days
after written notice thereof is given by HANTIAN or a Shareholder; and
(e) by any party, if any permanent injunction or other order of a court or other
competent authority preventing the Closing will have become final and
non-appealable; provided, however, that no party will be entitled to terminate
this Agreement if such party’s material breach of this Agreement or any of the
documents contemplated hereby has resulted in such permanent injunction or
order.
7.02 Effect of Termination
Upon termination of this Agreement in accordance with the terms hereof, the
parties hereto will have no further obligations under this Agreement, other than
the obligations contained in Sections 9.03 and 9.08.
ARTICLE VIII
EXCLUSIVITY AND ACCESS
8.01 Obligations of HANTIAN and Shareholders
Prior to the Termination Date, or the earlier termination of this Agreement,
HANTIAN and the Shareholders will not, directly or indirectly, negotiate or deal
with any party other than the Purchaser relating to an Alternative Transaction
involving HANTIAN, the HANTIAN Subsidiaries or the sale by the Shareholders of
any of their Purchased Shares, or solicit enquiries or provide information with
respect to same.
 
-33-

 
8.02 Obligations of Purchaser
Prior to the Termination Date, or the earlier termination of this Agreement, the
Purchaser will not, directly or indirectly, negotiate or deal with any party
other than HANTIAN relating to an Alternative Transaction involving the
Purchaser or the acquisition by the Purchaser of all or any part of the
outstanding shares or assets or property of any other person, or solicit
enquiries or provide information with respect to same.
ARTICLE IX
GENERAL
9.01 Power of Attorney
Except as otherwise provided in this Agreement, each of the Shareholders hereby
severally and irrevocably appoints HANTIAN and each of the officers and
directors of HANTIAN as its agent and attorney to take any action that is
required under the Agreement or to execute and deliver any documents on their
behalf, including without limitation, for the purposes of all Closing matters
(including without limitation, the receipt of certificates representing the
Payment Shares) and deliveries of documents and do and cause to be done all such
acts and things as may be necessary or desirable in connection with the closing
matters for the Transaction. Without limiting the generality of the foregoing,
HANTIAN may, on its own behalf and on behalf of the Shareholders, extend the
Time of Closing, modify or waive any conditions as are contemplated herein,
negotiate, settle and deliver the final forms of any documents that are
necessary or desirable to give effect to the Transaction (other than any escrow
agreements required that a Shareholder may be required to enter into), extend
such time periods as may be contemplated herein or terminate this Agreement, in
its absolute discretion, as it deems appropriate. Each of the Shareholders
hereby acknowledges and agrees that any decision or exercise of discretion made
by HANTIAN under this Agreement, will be final and binding upon the Shareholders
so long as such decision or exercise was made in good faith. The Purchaser will
have no duty to enquire into the validity of any document executed or other
action taken by HANTIAN on behalf of the Shareholders pursuant to this Article
IX.
9.02 Notices
Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement (each, a “notice”) will be in writing
addressed as follows:
(a)
if to the Purchaser:
(b)
if to HANTIAN or the Shareholders:
or such other address as may be designated by notice given by either HANTIAN or
the Purchaser to the other in accordance with this Section 9.02. Each notice
will be personally delivered to the addressee or sent by e-mail to the addressee
and a notice which is personally delivered or sent by email will, if delivered
or sent prior to 4:00 p.m. (local time of the recipient) on a Business Day, be
deemed to be given and received on that day and, in any other case, be deemed to
be given and received on the next Business Day.
 
-34-

 
Any notice delivered to HANTIAN in accordance with this Section 9.02 prior to
the Time of Closing will be deemed to have been delivered to each of the
Shareholders. The previous sentence of this Section 9.02 will not apply to a
notice given as contemplated in Section 3.03 of the occurrence, or failure to
occur, of any event or state of facts which would or would likely to cause any
of the representations or warranties of any Shareholder to be untrue or
inaccurate or result in the failure by any Shareholder to comply with or satisfy
any covenant, condition or agreement, which notice will not be deemed to have
been received by such Shareholder unless delivered to the address of such
Shareholder as reflected in the books of HANTIAN (or after the Time of Closing,
the books of the Purchaser). Any Shareholder may, from time to time, by notice
given in accordance with this Section 9.02, designate or provide an address of
such Shareholder for notices to be given after the Time of Closing.
9.03 Confidentiality
Each party to this Agreement (the “Recipient”) receiving confidential
information, trade secrets or confidential financial or business documents
(collectively, “Confidential Information”) from any other party to this
Agreement (the “Discloser”) will keep confidential any Confidential Information
received by it concerning the Discloser or its business and will not disclose
such Confidential Information to any third party; provided that any of such
Confidential Information may be disclosed to the Recipient’s directors,
officers, employees, representatives and professional advisors who need to know
such Confidential Information in connection with the Transaction contemplated
hereby (provided the Recipient will use all reasonable efforts to ensure that
such directors, officers, employees, representatives and professional advisors
keep confidential such Confidential Information) and provided further that the
Recipient will not be liable for disclosure of Confidential Information upon
occurrence of one or more of the following events:
(a)  Confidential Information becoming generally known to the public other than
through a breach of this Agreement;  
(b)  Confidential Information being lawfully obtained by the Recipient from a
third party or parties without breach of this Agreement by the Recipient, as
shown by documentation sufficient to establish the third party as a source of
Confidential Information;  
(c)  Confidential Information being known to the Recipient prior to disclosure
by the Discloser, as shown by documentation sufficient to establish such
knowledge; or  
(d)  the Discloser having provided their prior written approval for such
disclosure by the Recipient.  
In the event this Agreement is terminated in accordance with the provisions
hereof, the Recipient will:
(e)  use all reasonable efforts to ensure that all documents prepared or
obtained in the course of its investigations of the Discloser or its business
and all copies thereof (except for copies that are maintained for archival
purposes) are either destroyed or returned to the Discloser so as to insure
that, so far as possible, any Confidential Information obtained during and as a
result of such investigations by the directors, officers, employees,
representatives and professional advisors of the Discloser is not disseminated
beyond those individuals concerned with such investigations; and  
 
-35-

 
(f)  not directly or indirectly, use for its own purposes, any Confidential
Information, discovered or acquired by the directors, officers, employees
representatives and professional advisors of the Recipient as a result of the
Discloser making available to them those documents and assets relating to the
business of the Discloser.
9.04 Assignment
No party may assign this Agreement or its rights or obligations hereunder
without the prior written consent of the other parties hereto.
9.05 Binding Effect
This Agreement will be binding upon and will enure to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns.
9.06 Waiver
No waiver of any provision of this Agreement will constitute a waiver of any
other provision, nor will any waiver constitute a continuing waiver unless
otherwise expressly provided.
9.07 Governing Law
This Agreement will be governed by and construed and interpreted in accordance
with the laws of the State of Wyoming and is to be treated in all respects as a
Wyoming contract.
9.08 Expenses
Each party will be responsible for their own costs and expenses and bear all
costs and expenses directly relating to the Transaction, including legal
expenses.
9.09  No Personal Liability
(a)  No director, officer, employee or agent of the Purchaser will have any
personal liability whatsoever to HANTIAN or the Shareholders under this
Agreement or any other document delivered in connection with the Transaction on
behalf of the Purchaser.  
(b)  No director, officer, employee or agent of HANTIAN (in such capacity) will
have any personal liability whatsoever to the Purchaser under this Agreement or
any other document delivered in connection with the Transaction on behalf of
HANTIAN.  
9.10  Time of Essence  Time is of the essence of this Agreement and of each of
its provisions.  
9.11  Public Announcements  HANTIAN and the Purchaser will co-operate with the
other in releasing information concerning this  
 
-36-

 
Agreement and the transactions contemplated herein, and will furnish to and
discuss with the other drafts of all press and other releases prior to
publication. No press release or other public announcement concerning the
proposed transactions contemplated by this Agreement will be made by any party
hereto without the prior consent of the other parties, such consent not to be
unreasonably withheld or delayed; provided that nothing contained herein will
prevent any party hereto at any time from furnishing any information to any
Governmental Authority or to the public if so required by applicable law.
9.12 Further Assurances
Each party will, upon request but without further consideration, from time to
time promptly execute and deliver all further documents and take all further
action necessary or appropriate to give effect to and perform the provisions and
intent of this Agreement and to complete the transactions contemplated herein.
9.13 Entire Agreement
This Agreement, together with the documents required to be delivered pursuant to
this Agreement, constitute the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations, and discussions, whether oral or written, between
the parties hereto with respect to the subject matter hereof. There are no
representations, warranties, covenants or conditions with respect to the subject
matter hereof except as contained in this Agreement and any document delivered
pursuant to this Agreement.
9.14 Amendments
No amendment of any provision of this Agreement will be binding on any party
unless consented to in writing by such party.
9.15 Counterparts
This Agreement may be executed and delivered in one or more counterparts and may
be executed and delivered by facsimile or any other electronically communicated
method, each of which when executed and delivered will be deemed an original and
all of which counterparts together will be deemed to constitute one and the same
instrument.
9.16 Independent Legal Advice
EACH SHAREHOLDER ACKNOWLEDGES, CONFIRMS AND AGREES THAT HE, SHE OR IT HAS HAD
THE OPPORTUNITY TO SEEK AND WAS NOT PREVENTED OR DISCOURAGED BY ANY PARTY HERETO
FROM SEEKING INDEPENDENT LEGAL ADVICE PRIOR TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THAT, IN THE EVENT THAT ANY SHAREHOLDER DID NOT AVAIL
HIMSELF/HERSELF/ITSELF WITH THAT OPPORTUNITY PRIOR TO SIGNING THIS AGREEMENT,
SUCH SHAREHOLDER DID SO VOLUNTARILY WITHOUT ANY UNDUE PRESSURE AND AGREES THAT
SUCH SHAREHOLDER’S FAILURE TO OBTAIN INDEPENDENT LEGAL ADVICE WILL NOT BE USED
BY HIM/HER/IT AS A DEFENCE TO THE ENFORCEMENT OF HIS/HER/ITS OBLIGATIONS UNDER
THIS AGREEMENT.
[Signature page follows.]
 
-37-

 
HEALTH ADVANCE INC.
Name: JORDAN STARKMAN
Title: CEO, CFO and Director
 
_______________________________
 
 
HANTIAN LABS LIMITED.
Name: CHRISTIAN DIESVELD
Title: President
 
________________________________
 
 
 
 
-38-
